Oo “SO ON BH

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:21-cv-00700-TLF Document 8 Filed 06/21/21 Page 1of 3

James A. Krueger, WSBA #3408
Lucy R. Clifthorne, WSBA #27287
Vandeberg Johnson & Gandara, LLP
1201 Pacific Avenue, Suite 1900
Tacoma, WA 98402-4391
253-383-3791

jkrueger@vjglaw.com
Iclifthorne@vjglaw.com

Counsel for Defendant

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

DEBRA BROWN, individually and on behalf
of all others similarly situated,
No. 2:21-cv-00700
Plaintiff,
ANSWER AND AFFIRMATIVE
V. DEFENSES

UNIVERSAL AUTO GROUP III, INC., D/B/A
ENUMCLAW CHRYSLER JEEP DODGE
RAM,

)
)
)
)
)
)
)
)
)
Defendant. )
)

 

Defendant Universal Auto Group II, Inc., doing business as Enumclaw Chrysler Jeep
Dodge Ram (““UAG”), by and through its attorneys Vandeberg Johnson & Gandara, LLP and
James A. Krueger and Lucy R. Clifthorne, answers the Plaintiff's Complaint as follows:

1. To the extent paragraphs 1 and 2 of the Plaintiff's Complaint contain a factual
allegation that UAG violated the Telephone Consumer Protection Act (“TCPA”), they are denied.

2. UAG admits the allegations in paragraph 3 of the Plaintiff's Complaint.

3. UAG denies the allegations in paragraph 4 of the Plaintiff's Complaint.

4. To the extent paragraph 5 of the Plaintiffs Complaint contain a factual allegation

that UAG acted illegally, it is denied.

ANSWER AND AFFIRMATIVE DEFENSES -] VANDEBERG JOHNSON & GANDARA, LLP

ATOR SAT LAW
Case No. 2:9 1 -cv-00700 1201 PACIFIC AVENUE, SUITE 1900
P.O. BOX 1315
TACOMA, WASHINGTON 98401-1315
(253) 383-3791 (TACOMA)
FACSIMILE (253) 383-6377

F\16000-16999\16399\16399-00006\Pleadings\Answer

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:21-cv-00700-TLF Document 8 Filed 06/21/21 Page 2 of 3

5. UAG admits the allegations in paragraph 6 of the Plaintiff's Complaint.

6. In answer to paragraph 7 of the Plaintiff's Complaint, UAG admits this Court has
personal jurisdiction over UAG and that venue is proper, and denies it has any unauthorized
marketing scheme.

7. UAG lacks sufficient information to admit or deny the allegations in paragraph 8
of the Plaintiff's Complaint, and they are therefore denied.

8. To the extent they contain factual allegations requiring an answer, UAG admits the
allegations in paragraph 9 of the Plaintiff's Complaint, except denies UAG markets throughout the
United States.

9. There are no factual allegations requiring an answer in paragraph 10 of the
Plaintiff's Complaint.

10. In answer to paragraphs 11 through 22 of the Plaintiff's Complaint, UAG asserts
that these statutes and regulations speak for themselves.

11. | UAG denies the allegations in paragraphs 23 and 24 of the Plaintiff's Complaint.

12. UAG lacks sufficient information to admit or deny the allegations in paragraphs 25
and 26 of the Plaintiff's Complaint, and they are therefore denied.

13. UAG admits the allegations in paragraph 27 of the Plaintiff's Complaint.

14. | UAG lacks sufficient information to admit or deny the allegations in paragraph 28
of the Plaintiff's Complaint, and they are therefore denied.

15. In answer to the allegations in paragraph 29 of the Plaintiff's Complaint, UAG
denies that it (or anyone on its behalf) ever made a prerecorded call to Plaintiff or to a telephone
ending in 8280, or that it has an automatic telephone dialing system.

16. In answer to the allegations in paragraph 30 of the Plaintiff's Complaint, UAG
asserts that Plaintiff gave UAG two telephone numbers and an email address for its use in
contacting Plaintiff, and that it neither asked for nor received express written consent to contact
Plaintiff by a prerecorded message.

ANSWER AND AFFIRMATIVE DEFENSES - 2 VANDEBERG JOHNSON & GANDARA, LLP

. . . 1201 PACIFIC AVENUE, SUITE 1900
Case No. 2:21-cv-00700 PO BOX 1315
TACOMA, WASHINGTON 98401-14315

(253) 383-3791 (TACOMA)
FACSIMILE (253) 383-6377

F:\16000-16999\16399\16399-00006\Pleadings\Answer

 
Oo NAN HD A

Co oO

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:21-cv-00700-TLF Document 8 Filed 06/21/21 Page 3 of 3

17. | UAG denies the allegations in paragraphs 31 and 32 of the Plaintiff's Complaint.

18. To the extent they contain factual allegations requiring an answer, UAG denies the
“Class Allegations” in paragraphs 33 through 44 of the Plaintiff's Complaint.

19. In answer to paragraph 45 of the Plaintiff's Complaint, see prior answers.

20. In answer to paragraphs 46, 47, and 48 of the Plaintiff's Complaint, UAG asserts
that the cited statute and regulations speak for themselves.

21. UAG denies the allegations in paragraphs 49, 50, 51, 52, 53, 54, and 55, and
specifically reiterates that it did not make prerecorded telephone calls to the Plaintiff or to a
telephone number ending in 8280.

Affirmative Defenses

1, Because the use of an automatic telephone dialing system or an artificial or
prerecorded voice are necessary elements of a Telephone Consumer Protection Act violation, and
Defendant has no such system and neither Defendant nor anyone on Defendant’s behalf made such
call, Plaintiff fails to state a claim upon which relief can be granted.

2. Plaintiff's damages, if any, are caused by Plaintiff or by a party other than
Defendant.

Prayer for Relief

Wherefore the Defendant prays for the following relief:

1, Dismissal of the Plaintiff's Complaint with prejudice.
2. An award to the Defendant of statutory costs and fees.
3. Such other relief as the Court deems just and equitable.

DATED this_ —*{ day of June, 2021.

VANDEBERG JOH®MSON & GANDARA, LLP
By La

James A? Krueger, WSBA # 3408
Lucy &. Clifthorne, WSBA # 27287
Attorneys for Defendant

ANSWER AND AFFIRMATIVE DEFENSES - 3 VANDEBERG JOHNSON & GANDARA.LLP
Case No. 2:21-cv-00700 1201 PACIFIC AVENUE, SUITE 190
TACOMA, WASHINGTON 98401-1315

(253) 383-3791 (TACOMA)
FACSIMILE (253) 383-6377

FA16000-16999\16399\16399-00006\Pleadings\Answer

 
